Citation Nr: 0012044	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  94-28-484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for the postoperative 
residuals of a left knee injury, currently evaluated as 10 
percent disabling.  

2. Entitlement to an increased rating for reflex sympathetic 
dystrophy of the left lower extremity, currently evaluated 
as 10 percent disabling.  



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1990 to July 1991.  
It is indicated that she had approximately 2 years of prior 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
RO which granted service connection for postoperative 
residuals of reconstructive surgery of the left knee due to 
left knee fracture and recurrent synovitis of the left knee.  
A 10 percent rating was assigned for this disability from 
February 5, 1993.  In a rating decision of February 2000 the 
RO granted service connection for reflex sympathetic 
dystrophy associated with left saphenous nerve injury, which 
was assigned a 10 percent rating from February 5, 1993.  The 
case is before the Board for appellate consideration at this 
time.  


REMAND

The veteran sustained a sports injury of her left knee in 
September 1990, while in service.  In September 1991 she 
underwent an arthrotomy of the left knee with a partial 
lateral patellectomy and partial synovectomy.  There are 
considerable medical records in the claims folder documenting 
treatment for her left knee and left lower extremity 
disabilities from 1991 to early 1994 by both private and 
military physicians.  Although it is apparent that the 
veteran has had considerable treatment for her left knee 
disorder subsequent to early 1994, the record contains little 
clinical documentation of this subsequent treatment.  The 
Board believes that as complete a clinical record as possible 
of the veteran's treatment for left knee and left lower 
extremity neurological symptoms should be obtained and 
associated with the claims folder prior to further appellate 
consideration of this case.  

The veteran is currently in receipt of a 10 percent 
evaluation for neurological dysfunction in the left lower 
extremity under the provisions of 38 C.F.R. § 4.124, 
Diagnostic Code 8627,which is the rating for injuries of the 
internal saphenous nerve.  However, after a private 
neurological evaluation in April 1996, the diagnoses included 
sensory loss, hypesthesia in the entire leg, more so in the 
distribution of the saphenous nerve, but also in multiple 
branches of tibial and peroneal nerves.  The Board also notes 
that, following a VA orthopedic examination in August 1997, 
the diagnostic impressions included reflex sympathetic 
dystrophy, which was described as a syndrome of excruciating 
and devastating pain that the veteran was obviously suffering 
from.  In view of these findings the Board believes that the 
veteran should be afforded a VA neurological examination to 
determine the current extent and severity of her service-
connected neurological disability in the left lower 
extremity.  

The veteran has also been assigned a 10 percent rating under 
the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 5260 
for limitation of left knee flexion. Since this is the case, 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995) must be taken into account in evaluation of this 
disability.  In DeLuca, the Court held that the provisions of 
38 C.F.R.§§ 4.40, 4.45 must be considered when a diagnostic 
code provides for compensation based on limitation of motion.  
Under the provisions of 38 C.F.R.§§ 4.40, 4.45, consideration 
must be given to functional loss due to pain, weakened 
movement, excess fatigability, incoordination, and pain on 
undertaking movement.  The Court also stated that medical 
examination of the disability must show that the examiner 
took into account the functional disability due to pain in 
determining the limitation of motion.  The examination upon 
which the rating decision is based must adequately portray 
the extent of functional loss due to pain (on use or due to 
flare-ups).  DeLuca v. Brown at 206.  Further, the examiner 
must furnish, in addition to the usual examination findings, 
a full description of the effects of the disability upon the 
veteran's ordinary activities.  

The Board also notes that according to the opinions of the VA 
General Counsel dated July 1, 1997 (VAOPGCPREC 23-97) and 
August 14, 1998 (VAOPGCPREC 9-98), a claimant who is found to 
have both arthritis and instability of the knee may be rated 
separately under 38 C.F.R. § 4.71, Diagnostic Code 5003 and 
Diagnostic Code 5257.  It is further noted that, on the 
veteran's August 1997 VA orthopedic examination the veteran 
was noted to have a scar on her "right" knee, which was 
described as tender.  A separate compensable rating is 
assignable for a knee scar, which is poorly nourished with 
repeated ulceration or tender and painful on objective 
examination.  See Diagnostic Codes 7803 and 7804 and Esteban 
v. Brown, 6 Vet. App. 259 (1994).  The location of this knee 
scar must be clarified.  

Additionally, on the veteran's last VA orthopedic examination 
in August 1997 there were references made to severe pain, but 
it is unclear as to whether, and to what extent, this was 
knee joint pain, or pain which was neurological in etiology.  
No specific reference was made to any pain on movement of the 
left knee.  It was also said that there was evidence of 
incoordination and instability but no details were given in 
this regard.  The Board therefore concludes that this VA 
orthopedic examination was not sufficiently comprehensive to 
evaluate the veteran's service connected left knee disability 
pursuant to the Court's requirement in DeLuca.  

In view of the foregoing, this case must be REMANDED to the 
RO for the following action:  

1. The RO should contact the veteran and 
ask her to provide the names and 
addresses of all health care 
providers, VA and non VA, who have 
treated her for her left knee and left 
lower extremity neurological deficit 
from the time of her discharge from 
service to the present, as well as the 
approximate dates of such treatment.  
When the veteran responds, and 
provides any necessary authorizations, 
the named health care providers should 
be contacted and asked to provide 
copies of all clinical records 
documenting the veteran's treatment 
that are not already in the claims 
folder.  All records obtained should 
be associated with the claims folder.  

2. The veteran should then be afforded a 
VA examination by a neurologist to 
determine the extent and severity of 
her service connected reflex 
sympathetic dystrophy of the left 
lower extremity.  All pertinent 
clinical findings should be reported 
in detail and any special studies 
deemed necessary, including nerve 
conduction velocity and 
electromyographic testing, should be 
performed.  The examining physician 
should specify which nerves in the 
veteran's left lower extremity are 
affected by reflex sympathetic 
dystrophy and the extent of disability 
in each nerve should be described as 
equivalent to mild, moderate, or 
severe incomplete paralysis, or 
complete paralysis.  The claims folder 
must be made available to the examiner 
so that the pertinent clinical records 
can be studied in detail.  The 
examiner should state that he has 
reviewed the claims folder in his 
examination report.  

3. The veteran should be afforded a VA 
orthopedic examination to determine 
the current degree of severity of her 
service-connected left knee disorder.  
The claims folder must be made 
available to the examining physician 
so that the pertinent medical records 
may be studied in detail and the 
physician must state that the claims 
folder has been reviewed in his 
examination report.  The examiner 
should report the pertinent medical 
complaints, symptoms, and clinical 
findings, including ranges of left 
knee motion in degrees of flexion and 
extension.  In addition, the examiner 
should report the presence or absence 
of subluxation or lateral instability 
in the left knee and state whether 
such, if present, is less than slight, 
slight, moderate, or severe in degree.  
He must also comment on functional 
limitation, if any, caused by the 
veteran's service-connected left knee 
disability in light of the provisions 
of 38 C.F.R.§§ 4.40, 4.45 and the 
Court's decision in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The examiner 
must comment as to the presence or 
absence of any weakened movement, 
excess fatigability, pain on 
undertaking motion, and incoordination 
caused by the veteran's service-
connected left knee disability.  If 
possible, the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, pain on undertaking 
motion, or incoordination should be 
expressed by the examiner.  Finally 
the examiner should comment as to 
whether or not the veteran has a scar 
on her left knee that is painful or 
tender, or pooorly nourished with 
repeated ulceration.  

4. Then, the RO should again adjudicate 
the issues of entitlement to increased 
ratings for the postoperative 
residuals of a left knee injury and 
reflex sympathetic dystrophy of the 
left lower extremity.  In adjudicating 
the former issue the RO must consider 
the opinions of the VA General Counsel 
dated July 1, 1997 (VAOPGCPREC 23-97) 
and August 14, 1998 (VAOPGCPREC 9-98), 
and must also consider the assignment 
of a separate compensable evaluation 
for a left knee scar, if warranted by 
the evidence.  If the benefits sought 
are denied, the veteran should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for further appellate consideration, 
if otherwise appropriate.  

No action is required of the veteran until she is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with a precedent 
decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



